UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1614


In Re:   ANTWONNE D. WHITE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (2:06-cr-00163-1)


Submitted:   July 16, 2014                  Decided:   July 25, 2014


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Antwonne D. White, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antwonne D. White petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

“Pro Se Petition to Correct/Amend” the district court’s order of

March 24, 2014.        He seeks an order from this court directing the

district      court   to    act.     Our    review     of   the   district    court’s

docket reveals that the district court granted White’s motion on

June    27,    2014,       and    reduced       his   sentence    to   210    months.

Accordingly, we deny the mandamus petition as moot.                          We grant

leave   to    proceed      in    forma   pauperis.       We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   PETITION DENIED




                                            2